 



Amendment No. 1 to

Senior Secured Promissory Note of

Red Mountain Resources, Inc.

 

 

 

This Amendment No. 1 (the “Amendment”) to that certain Senior Secured Promissory
Note, dated as of November 16, 2011, is entered into by and among Red Mountain
Resources, Inc. (“Borrower”) and Hyman Belzberg, William Belzberg and Caddo
Management, Inc., a Louisiana corporation (collectively, “Lender”).

 

WHEREAS, the Borrower and Lender desire to extend the maturity date of that
certain Senior Secured Promissory Note, dated as of November 16, 2011, by and
among Borrower and Lender (the “Original Note”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                  Amendment. Section 5 of the Original Note is hereby amended
and restated in its entirety to read as follows:

 

“5. Maturity. To the extent not sooner due and payable in accordance with this
Promissory Note, the Obligations shall be due and payable on February 14, 2013.
Notwithstanding anything to the contrary in this Promissory Note, the Borrower
may not prepay this Promissory Note at any time between November 16, 2012 and
February 14, 2013, unless the Borrower also pays the Lender on the date of
prepayment the amount of any interest that would have accrued on this Promissory
Note from such date of prepayment to, but not including, February 14, 2013.”

 

2. Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Amendment, and all
of which, when taken together, shall constitute one and the same agreement. The
exchange of copies of this Amendment and of signature pages by email or
facsimile transmission shall constitute effective execution and delivery of this
Amendment as to the parties and may be used in lieu of the original Amendment
for all purposes. Signatures of the parties transmitted by email or facsimile
shall be deemed to be their original signatures for all purposes.

 

* * * * *

 



 

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
November 16, 2012.

 

 

BORROWER

 

RED MOUNTAIN RESOURCES, INC.

 

 

By:   /s/ Alan W. Barksdale                          

         Alan W. Barksdale, President & CEO

 

 

 

LENDER

 

/s/ Hyman Belzberg                                      

Hyman Belzberg

 

 

/s/ William Belzberg                                     

William Belzberg

 

 

CADDO MANAGEMENT, INC.

 

 

By:   /s/ Jeffrey D. J. Kallenberg                 

Name:  Jeffrey D. J. Kallenberg                   

Title:    President                                           



   

 

 



 

